Citation Nr: 0616983	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  92-12 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
status post L4-L5 hemilaminectomy and diskectomy for 
herniated nucleus pulposus, currently rated 40 percent 
disabling.

2.  Entitlement to an effective date earlier than July 26, 
1994, for the grant of service connection for the psychiatric 
disability.

3.  Entitlement to an initial evaluation in excess of 10 
percent for the psychiatric disability.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

5.  Entitlement to service connection for a bowel disorder 
claimed as secondary to the service-connected lumber spine 
disability.

6.  Entitlement to service connection for a bladder disorder 
claimed as secondary to the service-connected lumber spine 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant was a member of the National Guard from March 
1978 to February 1988; he had an initial period of active 
duty for training (ACDUTRA) from July 1978 to February 1979.  
This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
San Juan, the Commonwealth of Puerto Rico Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The 
appellant has appealed the initial 10 percent rating that was 
assigned to the psychiatric disability after service 
connection was granted.  As such, the guidance of Fenderson 
v. West, 12 Vet. App. 119 (1999) is for application.  He has 
also appealed the effective date assigned for the grant of 
service connection for the psychiatric disability.  The 
lumbar spine increased rating issue was remanded by the Board 
for additional development in September 2003.

The claims file does not contain any Statement of the Case 
(SOC) issued in response to the appellant's April 2001 Notice 
of Disagreement (NOD) (a letter from the appellant 
specifically referring to his disagreement with the RO's 
denial of his bowel and bladder secondary service connection 
claims).  The Board must therefore remand those issues for 
the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 
238, 240 (1999).  Those issues and the issues of an increased 
initial rating and an earlier effective date for the 
psychiatric disability, as well as the issue of entitlement 
to entitlement to individual unemployability due to service-
connected disabilities (TDIU) are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant has never had any ankylosis of the lumbar 
spine or the entire thoracolumbar spine.

2.  Prior to March 3, 2005, the level of disability produced 
by the appellant's lumbar disability was consistent with 
severe lumbosacral strain or severe intervertebral disc 
syndrome, but not pronounced intervertebral disc syndrome.

3.  After March 3, 2005, the level of disability produced by 
the appellant's lumbar disability was consistent with 
pronounced intervertebral disc syndrome; he has not 
demonstrated more than mild neurologic impairment in either 
leg due to the back disability.

4.  Based on the clinical findings of record, the lumbar 
laminectomy surgical scarring is tender to palpation.

5.  The appellant's lumbar spine disabilities are not so 
unusual as to render application of the regular schedular 
provisions impractical.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for the appellant's lumbar spine disability were not met 
prior to March 3, 2005.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5289, 5292, 5293, 5295 
(2002); Diagnostic Code 5293 (2003); 38 C.F.R. §§ 5235-5243 
(2005).

2.  As of March 3, 2005, the criteria for an evaluation of 60 
percent, but not more, for the appellant's lumbar spine 
disability were met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5289, 5292, 5293, 5295 (2002); 
Diagnostic Code 5293 (2003); 38 C.F.R. §§ 5235-5243 (2005).

3.  The criteria for a separate compensable evaluation of 10 
percent, but not more, are met for the residual surgical 
scarring of the lumbar spine.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.321, Part 4, 
4.1, 4.2, 4.7, 4.31, 4.118, Diagnostic Code 7804 (2005); 
Esteban v. Brown, 6 Vet. App. 259 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his increased rating claim by correspondence 
dated in May 2004, and February 2005.  These documents 
informed the appellant of VA's duty to assist and what kinds 
of evidence the RO would help obtain.  

In those letters, in the Statement of the Case (SOC) and in 
the Supplemental Statements of the Case (SSOC), the RO 
informed the appellant about what was needed to establish 
entitlement to increased ratings for lumbar spine 
disabilities.  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the pertinent law requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA obtained the appellant's VA 
outpatient medical records.  Private medical records were 
obtained and associated with the claims file.  The appellant 
was afforded VA examinations and personal hearings.  The 
appellant was informed about the kind of evidence that was 
required and the kinds of assistance that VA would provide 
and he was supplied with the text of 38 C.F.R. § 3.159.  The 
appellant did not provide any information to VA concerning 
available treatment records that he wanted the RO to obtain 
for him that were not obtained.  The appellant was given more 
than one year in which to submit evidence after the RO gave 
him notification of his rights under the pertinent statute 
and regulations.  Therefore, there is no duty to assist or 
notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did not 
advise the veteran of such information, the entire period 
from the date of the appellant's claim for an increased 
evaluation until the present is under appellate review.  The 
appellant was also provided with notice as to the clinical 
findings needed for higher evaluations for spinal disability, 
as well as the assistance VA would provide.  Proceeding with 
this matter in its current procedural posture would not 
therefore inure to the appellant's prejudice.  

The appellant was provided with notice as to the medical 
evidence needed for increased evaluations, as well as the 
assistance VA would provide.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

The appellant contends that his lumbar spine disability at 
issue in this case has been more severely disabling than 
reflected by the 40 percent evaluation that has been in 
effect since May 1, 1986.  He testified at his January 1992 
personal hearing that his back condition prevented him from 
moving freely and that he had pain from his neck down into 
his legs.  The appellant also said that he used a cane 
because of his back and that a CT scan had revealed a 
herniated disc.  The appellant and his spouse provided 
testimony at another personal hearing that was conducted at 
the RO in November 1997.  The appellant stated that he was 
unable to sleep due to pain.  The appellant's spouse 
testified that the veteran was unable to work due to the back 
disability.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part that becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The appellant's disability rating for his service connected 
back condition was increased to 40 percent disabling 
effective in May 1986; he had undergone an L4-L5 diskectomy 
in February 1986.  In November 1997, the appellant underwent 
a lumbar myelogram that resulted in a clinical impression of 
status post L4-5 partial laminectomy with surgical changes.  
The radiologist also observed right S1 and possibly S2 
deviated nerve roots without edema of unknown cause.  The 
appellant was subsequently hospitalized, in January 1988, for 
approximately two weeks due to complaints of lumbar pain 
radiating to both legs.  He began physical therapy while in 
the hospital, but only mild improvement was shown.  At the 
time of discharge, he indicated that the leg pain had 
improved, but the back pain continued.

The appellant underwent a VA medical examination in April 
1990.  He complained of continuous lower back pain, radiating 
down both lower extremities and some cervical discomfort.  On 
physical examination, the appellant walked with a limp on his 
left side and he was using a cane.  The appellant 
demonstrated forward bending of 15 degrees while he was 
standing erect.  When sitting with his legs horizontal, the 
appellant was able to sit at 90 degrees.  There was a slight 
decrease in the left ankle jerk.  Straight leg raising was 
positive at 80 degrees with negative Lasegue's testing.  An 
MRI scan of the lumbar spine revealed no abnormalities of the 
L3-L4 or L4-L5 interspaces.  The impression of the left 
lateral recess at the L5-S1 interspace was that it had the 
appearance of re-herniated disc rather than scar tissue 
formation.  

The appellant underwent a CT scan of the lumbosacral spine in 
April 1990.  There was evidence of a prior left-sided 
laminectomy at L4-L5.  Soft tissue density material was noted 
on the left at L4-L5 that could represent postoperative 
fibrosis or recurrent herniated nucleus pulposus.  The 
remainder of the intervertebral spaces appeared normal.  
There was no evidence of spinal canal stenosis.  The 
radiologist's impression was status post left laminectomy at 
L4-L5 with evidence of recurrent herniated nucleus pulposus 
(HNP) versus post-operative fibrosis.

A private physician examined the appellant in May 1991.  The 
appellant complained of continued constant pain in his lower 
back, radiating to both legs, though more pronounced in the 
left leg.  He also complained of experiencing pain in the 
entire vertebral column from his neck down to his lumbar 
region.  He stated that the pain was worsened by prolonged 
sitting and sitting; bending and pulling or pushing.  He 
reported that his pain was decreased by medication.  He 
stated that, at times, he felt a weakness in his legs and 
that he had fallen to the floor on occasion.  On physical 
examination, the appellant walked with a limp and favored his 
left side.  Lasegue's and Bragard tests were tolerated 
bilaterally to 90 degrees of elevation while the appellant 
was in a sitting position.  He was unable to bend forward 
beyond 30 degrees and was unable to walk on his tiptoes or 
heels.  The examiner rendered an impression of recurrent disc 
herniation L5-S1 vs. root involvement on scar tissue of 
previous surgery.

The appellant underwent another VA spine examination in July 
1994.  He again complained of constant back pain radiating to 
his buttocks and legs, down to his feet.  On physical 
examination, there were no postural abnormalities or fixed 
deformities.  Tenderness to palpation was noted on the 
cervicothoracolumbosacral paravertebral muscles and both 
trapezius muscles.  The appellant exhibited forward flexion 
of 30 degrees; backward extension of 8 degrees; left lateral 
flexion of 10 degrees; right lateral flexion of 15 degrees; 
rotation to the left of 10 degrees and to the right of 8 
degrees.  There was objective evidence of pain on motion on 
all movements of the lumbosacral spine.  The examiner 
rendered a diagnosis of status post L4-L5 lumbar diskectomy 
in 1986, clinical left lumbosacral polyradiculopathy and 
bulging disc L4-L5 by MRI with scar tissue with left lateral 
stenosis.

The appellant also underwent a VA neurological examination in 
July 1994.  He complained of continual back pain from his 
cervical to his lumbar spine, radiating down his lower left 
extremity.  On physical examination, the appellant walked 
with a normal gait with a mild limp favoring the left lower 
extremity.  He was able to walk unassisted during the exam 
and came in walking unassisted.  A diminished left ankle jerk 
and left knee jerk, as compared to the right, was noted.  The 
examiner rendered a diagnosis of status post L4-L5 lumbar 
laminectomy and bulging disc L4-L5 with scar tissue with left 
lateral stenosis.  The examiner noted that, due to the 
findings of this examination, the appellant would be limited 
to light work, and would also be limited for working in 
unprotected heights, driving, balancing, working around 
moving machinery, working with cutting objects and climbing.

Review of the appellant's VA outpatient treatment records 
dated between May 1994 and May 1997 reveals that he 
repeatedly complained of constant back pain during this 
three-year period.

In February 1998, the appellant underwent a VA spine 
examination.  The appellant exhibited forward flexion of 60 
degrees; backward extension of 20 degrees; left rotation of 
20 degrees and right rotation of 35 degrees; and right and 
left lateral flexion of 35 degrees.  The examiner observed 
painful motion on the last degree of the range of motion 
measured on forward flexion, right lateral flexion and right 
rotation of the lumbar spine.  The examiner recorded that the 
appellant had evidence of moderate painful motion on forward 
flexion, right lateral flexion and right rotation of the 
lumbar spine that was not limited due to pain, fatigue, 
weakness or lack of endurance.  There was objective evidence 
of moderate lumbar spasm.  There was moderate tenderness on 
lumbar paravertebral muscles.  There were no postural 
abnormalities or fixed deformities of the back.  The examiner 
ordered EMG testing and thereafter rendered a diagnosis of 
status post L4- L5 laminectomy in 1986, with clinical left 
lumbosacral polyradiculopathy; bulging disc L4-L5 by MRI with 
scar tissue with left lateral stenosis; and L3-L4-L5 lumbar 
radiculopathy by EMG testing of March 1998.

The appellant underwent MRI testing at a VA facility in 
September 1999; the results revealed right herniation at L4-
L5.  Private radiographic testing conducted in November 2000 
revealed moderate narrowing of the L4-L5 disc space.  
Clinical findings from a VA clinic visit in February 2002 
indicated that the appellant's range of motion was intact; 
that his muscle tone was adequate; that there was no gross 
motor or sensory deficit.  Similar findings were made during 
several VA clinic visits between October 2001 and August 
2004.  In May 2002, the appellant had muscle spasms in the 
right lumbar paraspinal region.  Sensory testing was intact.  
In August 2002, the appellant was noted to walk with the aid 
of Canadian crutches.  In May 2005, the appellant had 
adequate sensation in his lower extremities.  His range of 
motion was intact and his muscle tone was adequate.  There 
were no deformities and there were no gross motor or sensory 
deficits.  The appellant was ambulatory and he was in no 
apparent distress.

The appellant most recently underwent a VA medical 
examination in March 2005; he complained of low back pain on 
weight-bearing and of a needle sensation in his lower back.  
He said that he used medication with temporary pain control.  
The appellant reported that he had been seen for treatment on 
several occasions during the previous year.  He said that he 
had had two to three acute bouts that had lasted one month.  
He used a walker.  He was able to walk in his house unaided.  
He said that he frequently used a cane for walking.  He also 
said that he used a thoracolumbar brace.   The appellant 
stated that he had fallen three times during the previous 
year and that he was unable to drive due to his low back 
pain.  On physical examination, the appellant had a left 
pelvic tilt due to severe paravertebral muscle spasm.  The 
appellant exhibited forward flexion of 10 degrees; backward 
extension of five degrees; right and left lateral flexion of 
10 degrees; and right and left rotation of 10 degrees.  He 
was additionally limited by pain, fatigue and weakness 
following repetitive use.  Left leg strength was 4/5; right 
leg strength was 5/5.  There was moderate to severe 
tenderness to palpation of the lumbar laminectomy scar.  The 
appellant exhibited a slow guarded gait, as well as limping 
and loss of balance.  He had an abnormal spinal contour.  
There was diminished pinprick and smooth sensation testing 
bilaterally.  There was no muscle atrophy in the lower 
extremities.  There was generalized hyperflexia in the lower 
extremities.  The examiner stated that there was no evidence 
of any incapacitating episodes.  

The regulations used to evaluate diseases and injuries of the 
spine have changed twice since the appellant submitted his 
claim for an increased rating.  These changes became 
effective on September 23, 2002, and on September 26, 2003.  
See 38 C.F.R. § 4.71a (Diagnostic Codes 5285, 5286, 5287, 
5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); 67 
Fed. Reg. 54345 (Aug. 22, 2002) (codified at 38 C.F.R. 
§ 4.71a (Diagnostic Code 5293) (2003); 68 Fed. Reg. 51454-58 
(Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a (Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243 
(2004))).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the Court held that the described conditions in 
that case warranted 10 percent evaluations under three 
separate diagnostic codes, none of which had a rating 
criterion the same as another.  The Court held that the 
conditions were to be rated separately under 38 C.F.R. 
§ 4.25, unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 
261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.

The applicable regulations in effect at the time of the 
appellant's claim contained a number of Diagnostic Codes 
relating to the lumbar spine.  Under Diagnostic Code 5292, a 
40 percent evaluation was warranted for severe limitation of 
motion of the lumbar spine.  A 40 percent evaluation was 
warranted for a severe lumbosacral strain with listing of the 
whole spine, marked limitation of forward bending in a 
standing position, positive Goldthwaite's sign, marked 
limitation of flexion in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing or 
irregularity of a joint space, or some of the above with 
abnormal mobility on forced motion under Diagnostic Code 
5295.

Under Diagnostic Code 5293, a 40 percent evaluation was 
warranted for cases of severe intervertebral disc syndrome 
where there were recurring attacks with intermittent relief.  
A maximum 60 percent evaluation was available where there was 
pronounced intervertebral disc syndrome involving persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

A 40 percent evaluation was warranted for favorable ankylosis 
of the lumbar spine and a 50 percent evaluation was warranted 
for unfavorable ankylosis of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (1988).

The appellant had been assigned a 40 percent evaluation for 
his lumbar spine disability under Diagnostic Code 5293-5292 
since May 1986.  Prior to March 3, 2005, the appellant's 
lumbar spine disability was manifested by tenderness to 
palpation, muscle spasms, decreased motion in the various 
planes varying from normal to severe, intact motor and 
sensory testing, pain and radiographic evidence of disc 
herniation and disc space narrowing.  Treatment modalities 
had included pain medication and physical therapy.  There was 
no medical evidence of ankylosis of the lumbar spine or 
pronounced intervertebral disc syndrome.  Such clinical 
findings would therefore warrant the assigned 40 percent 
evaluation under Diagnostic Codes 5293 or 5295, but not more.  

As demonstrated during the March 3, 2005 VA medical 
examination, the appellant's lumbar spine disability had 
increased in severity.  He demonstrated decreased sensory 
function in the right and left lower extremities, as well as 
normal sensory and motor testing in May 2005.  He exhibited 
no limitation of motion (May 2005) to severe limitation of 
motion (March 2005) of the lumbar spine, as well as pain on 
motion in all planes.  No muscle atrophy was clinically 
noted.  The appellant reported incapacitating episodes having 
a duration of one month each, but the March 2005 VA examiner 
found no evidence of any such episodes.  The appellant was in 
receipt of treatment from a private chiropractor and VA 
clinics.  Moderate to severe muscle spasms, an abnormal spine 
contour and lumbar spine tenderness were clinically observed 
in March 2005.  These clinical findings, in conjunction with 
the benefit of the doubt and consideration of the pain 
experienced by the appellant and increased symptoms during 
flare-ups, warrant the assignment of a 60 percent evaluation 
under Diagnostic Code 5293.  This is the highest rating 
available under that code.

In order for the appellant to achieve a rating in excess of 
60 percent, he would have to exhibit ankylosis of the spine.  
The current medical evidence of record does not establish the 
existence of any ankylosis of the lumbar spine - favorable or 
unfavorable.

As revised effective September 23, 2002, Diagnostic Code 5293 
states that intervertebral disc syndrome is to be evaluated 
either based upon the total duration of incapacitating 
episodes over the past 12 months, or, in the alternative, by 
combining under 38 C.F.R. § 4.25 (2004) the separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

Under Diagnostic Code 5293, as in effect from September 23, 
2002, through September 25, 2003, a 60 percent rating is 
still the highest rating available under this Diagnostic 
Code.  From September 23, 2002, to September 25, 2003, VA 
made no changes to any of the remaining codes under 38 C.F.R. 
§ 4.71a (only to Diagnostic Code 5293).

Under this revised version of Diagnostic Code 5293, however, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
appellant's lumbar spine disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined rating.

The Board will first analyze the chronic orthopedic 
manifestations of the appellant's lumbar spine disability.  
Accordingly, the Board therefore finds that, for the reasons 
discussed earlier, the documented orthopedic manifestations 
of the appellant's lumbar spine disability, coupled with 
objectively confirmed complaints of pain, warranted the 
assignment of a 40 percent evaluation for the period of the 
claim up to March 3, 2005.  The neurological symptomatology 
of the appellant's back disabilities resulted in positive 
bilateral leg raises and slight sensory deficits bilaterally, 
as well as radiologic findings of some nerve root 
impingement.  Potentially relevant diagnostic codes to rate 
the neurologic manifestations are located at 38 C.F.R. 
§ 4.124a.  These codes include Diagnostic Code 8520 (for the 
sciatic nerve), Diagnostic Code 8521 (for the external 
popliteal nerve/common peroneal), Diagnostic Code 8522 (for 
the musculocutaneous nerve/superficial peroneal), Diagnostic 
Code 8523 (for the anterior tibial nerve/deep peroneal), 
Diagnostic Code 8524 (for the internal popliteal 
nerve/tibial), and Diagnostic Code 8529 (for the external 
cutaneous nerve of the thigh).  For each of the codes, mild 
incomplete paralysis warrants a 10 percent evaluation at 
most.  The clinical evidence of record does not reveal 
moderate incomplete paralysis and accordingly, a 10 percent 
rating or less, but not more, is warranted for the 
appellant's neurological symptomatology in each lower 
extremity.

The separate orthopedic and neurologic evaluations must now 
be combined as directed under 38 C.F.R. § 4.25 and 38 C.F.R. 
§ 4.26.  Applying these regulations here, the 40 percent 
rating for orthopedic manifestations of lumbar spine 
disability is initially combined with the 21 percent rating 
for right and left neurological manifestations of the lumbar 
spine disability, resulting in a "raw" combined rating of 53 
percent.  This final "raw" rating must next be converted to 
the nearest degree divisible by 10, and all raw ratings 
ending in 5's must be adjusted upward.  The appellant's raw 
53 percent rating thus becomes a final combined rating of 50 
percent.  This combined rating is less than the 60 percent 
evaluation granted above under the previous version of 
Diagnostic Code 5293.  As discussed above, there is no basis 
for higher separate evaluations in excess of those amounts 
(for this period of the claim).

The enumerated criteria for back disabilities set forth in 
VA's Schedule were again changed, effective September 26, 
2003.  68 Fed. Reg. 51,454 (August 27, 2003).  (The appellant 
was notified of these new criteria in the May 2005 
Supplemental Statement of the Case).  This change revised the 
spine criteria to "ensure that it uses current medical 
terminology and unambiguous criteria, and [to ensure] that it 
reflects medical advances that have occurred since the last 
review."  It addition to renumbering the Diagnostic Codes, it 
also provides a new "General Rating Formula for Diseases and 
Injuries of the Spine," under which it is contemplated that 
all spine disabilities will be evaluated.  (Intervertebral 
disc syndrome will be rated under the general rating formula 
for the spine or under a formula for disc syndrome based on 
incapacitating episodes.)  Id.  

In order for a higher evaluation to be awarded for the 
orthopedic manifestations, the appellant would have had to 
have favorable ankylosis of the entire spine.  However, there 
is no medical evidence showing that the appellant has ever 
had ankylosis of any part of the spine.  The Board has also 
considered the degree of limitation of motion that the 
appellant had, which in this case was slight to severe.  
Additionally, there was no suggestion in the record that his 
pain and the functional loss caused thereby equated to any 
disability greater than contemplated by the ratings discussed 
above.  

Consideration has been given to assigning separate ratings 
under the various diagnostic codes.  It is concluded that 
such an analysis would not afford the appellant a combined 
evaluation that is excess of 60 percent.  The pain and 
functional limitations caused by the lumbar spine disability 
are contemplated in the 40 and 60 percent ratings that have 
been assigned.

However, the evidence of record does indicate that the 
appellant has surgical scarring on the lumbar spine related 
to his service-connected disability.  The medical evidence of 
record contains clinical notation of this scarring as being 
healed and tender to palpation.  For example, the March 2005 
VA examination report states that the scarring is tender to 
palpation.

The Court has held that each service-connected problem 
associated with a service-connected disability may be rated 
separately unless it constitutes the same disability or the 
same manifestation.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The critical element is that none of the 
symptomatology is duplicative or overlapping; the 
manifestations of the disabilities must be separate and 
distinct.  Esteban, 6 Vet. App. at 261, 262.  In this case, 
the symptoms of the lumbar spine limitation of movement and 
pain on movement and the tender surgical scarring are not 
essentially the same.  Therefore, the clinical evidence of 
record supports a grant of a separate 10 percent evaluation 
for the tender and painful surgical scarring of the lumbar 
spine.

Effective August 30, 2002, VA revised the rating schedule for 
evaluating skin disabilities.  38 C.F.R. § 4.118 (2003).   
The Board will consider the appellant's residual scarring 
under Diagnostic Codes 7801 (as amended), 7803, 7804, and 
7805.  Under the pre-amended criteria, a 10 percent 
evaluation was warranted under Diagnostic Code 7804 for 
superficial scars that were tender and painful on objective 
demonstration.  A 10 percent evaluation was also warranted 
under Diagnostic Code 7803 for superficial scars that were 
poorly nourished with repeated ulceration.  All other scars 
were rated based on the limitation of the part affected.

Under the amended regulations, Diagnostic Code 7801 provides 
that scars other than head, face, or neck, that are deep or 
that cause limited motion will be rated 10 percent disabling 
if the area exceeds 39 sq. cm.  A 20 percent evaluation will 
be assigned if the area exceeds 77 sq. cm.  If the area 
involved exceeds 465 sq. cm., a 30 percent evaluation will be 
assigned.  A 40 percent disability will be warranted if the 
area exceeds 929 sq. cm.  Moreover, Diagnostic Code 7802 
pertains to scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion.  
Specifically, under Diagnostic Code 7802, a 10 percent rating 
is warranted for an area or areas of 144 square inches (929 
sq. cm.) or greater.  This is the highest rating available 
under this Code.

After a review of the evidence, the Board finds that there is 
no basis for a higher than 10 percent rating under the pre-
amended regulations or under the amended regulations.  First, 
there is no indication that the scarring was poorly nourished 
or subjected to repeated ulceration.  Second, the Board notes 
that limitation of function of the lumbar spine has been 
separately compensated.  Third, there is no clinical 
indication that the lumbar spine scarring has resulted in 
underlying soft tissue damage or that the area of the scar 
exceeds 6 square inches (39 sq. cm).  As such, the current 10 
percent rating is appropriately assigned for tender and 
painful scarring under the pre-amended regulations but a 
higher rating is not warranted because limitation of the part 
affected is already separately evaluated.  Therefore, a 
higher evaluation is not available for the lumbar spine 
scarring alone based on limitation of function.  See 
38 C.F.R. § 4.14.

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluations for the lumbar spine 
disabilities may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that any of the appellant's 
service-connected lumbar spine and scar disabilities 
addressed above has presented such an unusual or exceptional 
disability picture at any time as to require consideration of 
an extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluations in this case are inadequate.  As discussed above, 
there are higher ratings for spine and scar disabilities, but 
the required manifestations have not been shown in this case.  
The Board further finds that no evidence has been presented 
suggesting an exceptional disability picture in this case.  
The appellant has not required any recent hospitalization for 
any of his service-connected disabilities, and he has not 
demonstrated marked interference with employment.  

There is no objective evidence of any symptoms due to any one 
of his service-connected disabilities that are not 
contemplated by the rating criteria.  Consequently, the Board 
concludes that referral of this case for consideration of the 
assignment of extraschedular ratings is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).  (When evaluating an rating 
claim, it is well established that the Board may affirm an 
RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.)


ORDER

Prior to March 3, 2005, an evaluation in excess of 40 percent 
for the lumbar spine disability is denied.

As of March 3, 2005, an evaluation of 60 percent, but not 
more, for the lumbar spine disability is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.

A separate 10 percent rating for surgical scarring of the 
lumbar spine is granted, subject to the law and regulations 
governing the award of monetary benefits.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

The RO issued a Supplemental Statement of the Case (SSOC), in 
February 1999, as to the psychiatric disability increased 
rating and earlier effective date issues.  That SSOC also 
addressed the TDIU issue.  The RO transferred the claims file 
to the Board in July 2005.  In the interim, much pertinent 
evidence was been added to the claims file, including VA 
medical treatment records dated between 2000 and 2005.  
However, this evidence has not been reviewed in an SSOC and 
provided to the appellant, as is required under 
38 C.F.R. § 19.31 (2001) and the amendments codified at 
38 C.F.R. § 19.31(b)(1) (2005)).  Therefore, the three issues 
must be remanded to the AMC/RO for review and preparation of 
an SSOC.

In addition, the appellant has appealed the initial 10 
percent evaluation assigned to the psychiatric disability 
when service connection was granted.  The appellant is, in 
effect, asking for a higher rating effective from the date 
service connection was granted (July 26, 1994), as well an 
earlier effective date than July 26, 1994 for that grant of 
service connection.  Consequently, the RO must consider the 
entire time period in question, from the original grant of 
service connection to the present in its consideration of the 
increased rating claim.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The evidence of record indicates that the appellant is in 
receipt of Social Security Administration (SSA) disability 
benefits.  However, complete copies of the medical records 
upon which continuing entitlement to benefits was based, as 
well as any SSA decision with the associated List of 
Exhibits, should be made part of the claims file.  All of 
these records should be obtained and associated with the 
claims file.

Finally, the appellant submitted a timely NOD, in April 2001, 
in which he specifically referred to his disagreement with 
the RO's denial of his bowel and bladder secondary service 
connection claims.  Because the RO did not subsequently issue 
an SOC addressing those two secondary service connection 
issues, the Board must remand the issue to the AMC/RO for 
issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2005) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate each of his claims, and of 
what part of such evidence he should 
obtain and what part the Secretary will 
attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002) and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The appellant should be 
told to submit all pertinent evidence 
regarding each claim he has in his 
possession.

2.  The AMC/RO should contact the Social 
Security Administration (SSA) to obtain 
official documentation not already of 
record relating to any pertinent 
continuing claim for benefits by the 
appellant, including the List of Exhibits 
associated with any SSA decision, as well 
as copies of all of the medical records 
upon which any decision concerning the 
appellant's continuing entitlement to 
benefits was based.  All of these records 
are to be associated with the claims 
file.

3.  All VA medical treatment records 
relating to treatment of the appellant 
for any psychiatric or medical condition 
not already of record should be 
identified and obtained.  These records 
should be associated with the claims 
file.  If there are no records, 
documentation used in making that 
determination should be included in the 
claims file.

4.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers, 
private or government, who have treated 
him for any psychiatric or medical 
problems.  After securing the necessary 
release(s), the RO should obtain those 
records that have not been previously 
secured.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant should also be 
informed of the negative results, and 
should be given opportunity to submit the 
sought-after records.

5.  The AMC/RO should take such 
additional development action(s) as it 
deems proper with respect to the 
increased initial rating, TDIU and 
earlier effective date claims on appeal, 
including arranging for any and all 
appropriate VA examinations, and 
following all applicable regulations and 
directives implementing the provisions of 
the VCAA delineating VA's duties 
regarding notice and development.  

6.  Upon receipt of any VA examination 
report, the RO should conduct a review to 
verify that all requested opinions have 
been provided.  If information is deemed 
lacking, the RO should refer the report 
to the VA examiner for corrections or 
additions.  See 38 C.F.R. § 4.2.  

7.  Thereafter, the RO should consider 
all of the evidence of record and re-
adjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
appellant should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

8.  The RO should re-examine the 
appellant's claims of entitlement to 
service connection for bladder and 
bowel disorders claimed as secondary to 
the service-connected lumbar spine 
disability.  If no additional 
development is required, the RO should 
prepare an SOC in accordance with 
38 C.F.R. § 19.29 (2005), unless the 
matter is resolved by granting the 
benefit sought, or by the appellant's 
withdrawal of the NOD.  If, and only 
if, the appellant files a timely 
substantive appeal, should either issue 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


